DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The application has been amended as follows:
a. Replace “parameters associated the data migration requirement, the usage” with -parameters associated with the data migration requirement, the usage- in claim 1, line 12;
b. Replace “parameters associated the data migration requirement, the storage” with -parameters associated with the data migration requirement, the storage- in claim 1, line 17;
c. Replace “data usage parameters associated the data migration requirement, the usage” with -data usage parameters associated with the data migration requirement, the usage- in claim 8, line 9;
d. Replace “data storage parameters associated the data migration requirement, the” with -data storage parameters associated with the data migration requirement, the- in claim 8, line 14;
e. Replace “The method as claimed in claim 1, wherein the method further comprises:” with -The method as claimed in claim 8, wherein the method further comprises”- in claim 14, line 1;
f. Replace “associated the data migration requirement, the usage parameter index” with -associated with the data migration requirement, the usage parameter index- in claim 15, line 10; and
with the data migration requirement, the storage parameter- in claim 15, line 15.
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest individually or in combination obviously of: Claims 1-20, inter alia, sorting data stored in an on-premise data warehouse into a plurality of data domains, each of the plurality of data domains pertaining to an attribute associated with a data migration requirement associated with the data stored in the on-premise data warehouse; mapping the plurality of data domains to a usage parameter index to determine a data usage pattern comprising a plurality of data usage parameters associated with the data migration requirement, the usage parameter index comprising a usage parameter set associated with the data; mapping the plurality of data domains to a storage parameter index to determine a data storage pattern comprising a plurality of data storage parameters associated with the data migration requirement, the storage parameter index comprising a storage parameter set associated with the data; evaluating the data storage pattern and the data usage pattern to determine a data assessment index comprising an assessment parameter set associated with the data migration requirement; determining a data migration index based on mapping a plurality of cloud platforms to the data assessment index, the data migration index comprising each of the plurality of cloud platforms mapped to the data assessment index; implementing a second cognitive learning operation to determine a data migration model compatible with the data assessment index, based on the data migration index, the data migration model .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/
Primary Examiner, Art Unit 2184
2/24/2022